Citation Nr: 1144933	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to June 22, 2011, and in excess of 50 percent on and after June 22, 2011, for service-connected posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1987 to August 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a May 2011 Board remand.

The issue of entitlement to an increased initial evaluation for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 22, 2011, the Veteran's service-connected posttraumatic stress disorder (PTSD) was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, diminished psychomotor activity, diminished interest in activities, social isolation, sleep disturbance, and essentially fair insight and judgment.  

2.  On and after June 22, 2011, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as due to poor social interactions with family, friends, and colleagues, irritability, sleep disturbance, social isolation, and depressed mood.  


CONCLUSIONS OF LAW

1.  Prior to June 22, 2011, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  On and after June 22, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluations for the Veteran's PTSD, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   VA provided the Veteran with adequate psychiatric examinations in December 2008 and June 2011.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in May 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO send the Veteran a letter requesting he provide notice of any relevant private medical records, obtain VA medical records, and provide a PTSD examination.  The RO sent the Veteran a letter in June 2011, obtained VA records dated from 2009 to 2011, and provided the Veteran with an examination in June 2011.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

In a February 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 11, 2008.  The Veteran appealed the evaluation.  In an August 2011 rating decision, the RO assigned a 50 percent evaluation, effective June 22, 2011.

Evaluation prior to June 22, 2011

For this time period, the Veteran's 30 percent evaluation contemplates PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In a July 2008 VA medical record, the Veteran reported depression and suicidal and homicidal thoughts, without plans.  He was on citalopram without relief.  Upon examination, the Veteran was alert and oriented, but felt hopeless about the future.  In a depression screen, he reported that in the last few weeks, for several days he had felt little interest or pleasure in doing things; nearly every day he had felt down, depressed, or hopeless, had trouble falling or staying asleep or slept too much, felt tired or had little energy, had little appetite or overate, felt bad about himself or that he was a failure or had let himself or his family down, and was so fidgety or restless that he would be better off dead; and for more than half the days he had trouble concentrating on things, such as reading the newspaper and watching TV.  The Veteran also reported that these problems made it extremely difficult to work, take care of things at home, and get along with other people.  The Veteran also reported that in the past month, he had nightmares, tried to avoid thinking about his war experiences, was on guard, watchful, or easily startled, and felt numb or detached from others.  

In an August 2008 VA medical record, the Veteran reported depressed mood several times per week, insomnia, diminished motivation, irritability, and diminished interests.  He was self-employed with his own real estate agency.  He worked from home, was irritable with customers, and was socially isolated.  He felt he could not focus and had lost interest in biking, diving, swimming, and skiing.  He continues to enjoy playing basketball 3 times per week at the gym, watching TV, and listening to music.  He admitted to being aggressive while playing basketball and causing injuries.  Upon examination, the Veteran was cleanly and casually dressed and groomed.  He was oriented with fair insight and judgment and a full range of affect.  There was significantly diminished psychomotor activity, and depressed mood.  He wished he were dead a few times per year, but denied plan, intent, or actions.  The Veteran had a loaded gun by his bed.  He first denied wishes to harm anyone, then endorsed thoughts of harming others, but then later retracted that statement.  He denied auditory or visual hallucinations, paranoid or grandiose delusions, panic disorder, and obsessive compulsive symptoms.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p.46-47.  

In another August 2008 VA medical record, the examiner noted that the Veteran was a limited historian as he attempted to control the interview process, over-endorsed symptoms, and presented as manipulative, charming, and flirty.  The Veteran reported an irritable and sad mood, self isolation, limited social support, and a history of suicidal and homicidal ideations.  The examiner found that the Veteran offered questionable reports about motivation level.  The Veteran reported nightmares, intrusive memories, mild startle response, avoidance, anger, and sleep problems.  His nightmares were 3 to 4 times per week of dead bodies.  He denied visual hallucinations, but reported audio hallucinations.  He cringes upon a backfire or gunshots.  He did not report anger and irritability leading to fights or people avoiding him.  He reported racing thoughts while trying to go to sleep.  He stated that after discharge he worked in corrections for 2 years, then worked in a federal prison for 5 years, and then started his own real estate business for which he has been in for 12 years.  He has never married and has no children.  He plays basketball every 1 to 2 weeks and volunteers at an aquarium one time per quarter.  Upon examination, the Veteran was alert, attentive, cooperative, and reasonable, with a blunted, restricted, or constricted affect.  There were no hallucinations or delusions.  Speech was slow and deliberate.  He had goal-oriented thought process, and no unusual thought content.  He denied current suicidal and homicidal thoughts and had limited insight and judgment.  The GAF score was 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

In a September 2008 statement, the Veteran stated that he has difficulty sleeping due to recurring nightmares.  He cringes at loud noises, avoids large crowds of people, and goes back and forth in terms of tolerating people, which was why he had worked at home alone for the past decade.  

In an October 2008 VA record, the Veteran denied suicidal and homicidal ideations.  He was alert and oriented.  A December 2008 psychiatric examination was conducted.  The Veteran reported insomnia, nightmares, relationship difficulties, and irritability.  He reported poor relationships and difficulty maintaining jobs.  He has trouble sleeping due to insomnia.  Since service discharge, he worked as a corrections officer for 1 year and a federal officer for 5 years.  During that employment he had a good relationship with his supervisor and co-workers.  He reported difficulty developing close relationships.  He had not been working for 1 year because he had been laid off.  Upon examination, there was normal orientation, affect, and mood with appropriate appearance, hygiene, and behavior.  Communication, speech, and concentration were within normal limits.  There were no panic attacks, suspiciousness, delusions, hallucinations, or obsessional rituals.  The GAF score was 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  The examiner noted persistent avoidance of the stimuli associated with the trauma, markedly diminished participation in activities, feelings of detachment or estrangement from others, inability to recall an aspect of the trauma, persistent symptoms of increased arousal, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  These disturbances caused distress or impairment in social, occupational, or other areas of functioning.  The examiner also determined that the Veteran could not maintain a relationship, as there was social isolation and apathy.  There was no difficulty performing activities of daily living and had no difficulty understanding commands.  Upon a review of the Veteran's entire psychiatric functioning, the examiner found that his current psychiatric impairment was not enough to interfere with social and occupational functioning.  

In a January 2009 VA medical record, the Veteran reported he was unemployed and was living with a friend.  He could not indicate an activity that he enjoyed and reported diminished motivation.  The Veteran reported repeated disturbing memories, thoughts, or images, feeling very upset when reminded of the trauma, a loss of interest in activities he used to enjoy, feeling distant from others, and feeling emotionally numb.  He had a little difficulty remembering important parts of stressful military experiences, and difficult concentrating.  He endorsed moderate feelings of his future being cut short, hypervigilance, and being easily startled.  Upon examination, the Veteran was alert, oriented, and cleanly and casually groomed, with fair insight and judgment.  There was spontaneous speech and organized thoughts, but diminished psychomotor activity.  He felt depressed several times per week.  He denied any wishes that he were dead and suicidal and homicidal thoughts.  He also denied auditory and visual hallucinations and paranoid or grandiose delusions.  The examiner noted social isolation, which affected his career.  The GAF score was 50, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  In another January 2009 VA record, the Veteran was well-dressed, appropriate.  His mood seemed euthymic.  There were no suicidal ideations.  

In an October 2009 statement, the Veteran stated that he his PTSD has affected his ability to keep employment in his current job in security.  He reported problems sleeping, constant progressive nightmares of dead bodies, and bombing.  He also reported difficulty developing personal or professional relationships.  In another statement received in December 2009, the Veteran reported constant nightmares, audio hallucinations, and intrusive memories.  He did not have the inability to normally interact with friends and co-workers.

Prior to June 20, 2011, the evidence of record does not support an initial evaluation in excess of 30 percent.  The level of occupational and social impairment is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were either 50 or 55, which represents moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers and serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  These GAF scores reflect that there is difficulty in social, occupational, or school functioning, but do not reflect symptoms so severe that a 50 percent evaluation should be granted on this basis alone.  Rather, the scores appear to support either a 30 or a 50 percent evaluation, depending on the Veteran's other symptomatology.

All the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Here, the Veteran was consistently found to be alert and oriented with diminished psychomotor activity and diminished motivation and interest levels.  He was also consistently determined to be depressed, and have difficulty with work and social relationships.  He was unemployed due to being laid off, however, and although he reported he had difficulty maintaining employment, he previously had a continuous work history, had worked for himself for many years, and prior to that described good relationships with his supervisor and co-workers.  These findings do not appear to demonstrate reduced reliability and productivity.  The Veteran reported suicidal thoughts without plans, insomnia, and nightmares.  There were no hallucinations or delusions, except for reports of audio hallucinations in August 2008 and in December 2009.  There was fair or normal insight and judgment, except for limited insight and judgment in an August 2008 medical record.  The Board notes that these more severe symptoms noted in the August 2008 VA record are not assigned significant weight because the examiner determined the Veteran was a limited historian as he attempted to control the interview process and over-endorse symptoms.  The December 2008 VA examiner determined that overall, the symptoms were not severe enough to affect social and occupational functioning.  The Board notes that the evidence demonstrates some impact on such functioning, but does not demonstrate reduced reliability and productivity.  Accordingly, an initial evaluation in excess of 30 percent is not warranted.

Evaluation on and after June 22, 2011

For this time period, the Veteran's PTSD is evaluated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A June 2011 VA PTSD examination was conducted.  The Veteran reported that he married in September 2009 and had no children.  He described his marriage as pretty good and that he and his wife went to the movies from time to time.  He reads books and plays chess.  He reported that he had not been violent since the last examination, but that he had been in about 8 fights since that time.  He stated that sometimes he will attempt to provoke or antagonize others.  He was currently unemployed and looking for a job.  The Veteran noted that his last job lasted 2 years in Kuwait City in which he worked logistics.  The job ended because the contract expired.  He stated that he was involved in conflict with supervisors and co-workers related to his attitude or temperamental behaviors.  He reported poor sleep, social isolation, and intrusive thoughts, but denied suicidal ideations.  He had few friends and did not engage in many social activities with other individuals.  Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  He was cooperative, friendly, and fully oriented.  There was intact attention, unremarkable thought process, no delusions.  The Veteran understood outcomes of behavior and that he had had problem.  There were no hallucinations, no inappropriate behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was fair.  There were episodes of violence in physical altercations.  The Veteran demonstrated normal memory, recurrent and intrusive recollections, efforts to avoid thoughts, feelings, or conversations associated with the trauma, markedly diminished interest or participation in significant activities, and feelings of detachment and estrangement from others.  He had difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  

The examiner found that the Veteran's symptomatology caused some challenges at work, but did not appear clinically significant to warrant him being unable to find work.  The symptoms caused significant challenges in his social and familial relationships, professional relationships, mood, and likely his ability to be productive on a daily basis.  The Veteran's condition, including his PTSD, depression, and former alcohol abuse, are of moderate severity.  There was not total social occupation and social impairment, and there were not deficiencies in the following areas, judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity due to poor social interactions with family, friends, and colleagues, irritability, sleep disturbance, social isolation, and depressed mood.  His sleep patterns vary. 

On and after June 20, 2011, the evidence of record does not support an initial evaluation in excess of 50 percent for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan, 16 Vet. App. 436.  First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter, 8 Vet. App. at 242.  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF score was 55, which represents moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  This does not demonstrate entitlement to a 70 percent evaluation, as moderate symptoms do not automatically indicate deficiencies in most areas nor an inability to establish and maintain relationships.  Accordingly, the Veteran's GAF scores are not decisive regarding the Veteran's evaluation.

Thus, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  

Here, the Veteran was recently married and although he was otherwise socially isolated, this does not demonstrate an inability to establish and maintain effective relationships.  Furthermore, the examiner found that the Veteran had significant challenges in relationships, but not an inability to establish and maintain relationships.  Additionally, the Veteran demonstrated good judgment, as he understood outcomes of behavior and that he had had problem, although he did engage in fights.  He had had conflict with supervisors and co-workers related to his attitude or temperamental behaviors, but he was able to maintain employment until he was laid off because his company's contract was not renewed.  The Veteran's psychomotor activity was unremarkable, he was fully oriented, and there was an unremarkable thought process, without delusions or hallucinations.  The Veteran did have impairment in mood, poor sleep, social isolation, intrusive thoughts, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  But the June 2011 VA examiner found reduced reliability and productivity due to poor social interactions with family, friends, and colleagues, irritability, sleep disturbance, social isolation, and depressed mood.  The Board finds that taking these symptoms together, they are more properly described as causing reduced reliability and productivity rather than impairment in most areas, including work, family relations, judgment, thinking, or mood.  Accordingly, a 70 percent evaluation is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess the impact of his PTSD on his social and occupational functioning.  Accordingly, referral of this issue for extraschedular consideration is not warranted.


ORDER

Prior to June 22, 2011, an initial evaluation in excess of 30 percent for PTSD is denied.

On and after June 22, 2011, an initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an additional examination.

Remand regarding this issue is required because the RO has not complied with the instructions from the May 2011 BVA remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Here, in the May 2011 remand, the Board requested that the RO provide the Veteran with a VA foot examination.  The examiner was requested to make specific determinations regarding the diagnostic code criteria.  The examiner conducted a thorough examination, but did not make many of the requested findings.  Remand is thus required for an examination that addresses the relevant diagnostic criteria.  

Additionally, the examiner diagnosed bilateral pes planus, plantar fasciitis, and posterior tibial tendinitis.  The examiner also noted that repetitive load on a biomechanically unstable flatfoot has been recognized as inciting soft tissue inflammation such as plantar fasciitis and posterior tibial tendinitis.  The examiner suggests, but does not conclude, that those conditions are either part of the Veteran's service-connected bilateral pes planus or are conditions secondary to the pes planus.  If the conditions are part and parcel of the pes planus, then the residuals of those conditions must also be evaluated, either separately or as part of pes planus.  See 38 C.F.R. § 3.310 (noting the requirements for secondary service connection) (2011); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (noting that separate evaluations may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code).  Remand is thus required for an additional examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a foot examination by the same VA examiner who conducted the July 2011 examination.  If the same examiner is not available, another appropriate VA examiner may conduct the examination and provide the requested opinions.   The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The VA examiner is requested to address whether the following are shown and are related to the Veteran's bilateral pes planus:  (a) unilateral or bilateral severe objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, and indication of swelling on use with characteristic callosities, and (b) unilateral or bilateral marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The VA examiner is also requested to provide an opinion regarding whether the Veteran's tendinitis and plantar fasciitis as diagnosed in the June 2011 examination are as likely as not (50% or more probability) caused or aggravated by the service-connected bilateral pes planus.  If the answer is yes, the examiner must describe the residuals of each condition.  If the answer no, then the examiner must attempt to separate out the symptoms resulting from the nonservice-connected foot conditions from all symptoms resulting from the Veteran's bilateral pes planus.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


